Citation Nr: 0614585	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-41 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to January 
1981 and from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by subjective complaints 
of depression with mood swings, nightmares with sleep 
disturbance, irritability, and social isolation; and 
objective evidence of depressed mood and flattened affect, 
anxiety, and mild psychomotor retardation.  The veteran has a 
job that requires little social interaction, has very few 
social contacts, avoids social activities, and has recently 
ended a long-term relationship.  

2.  There is no medical evidence of obsessional rituals that 
interfere with routine activities, thought disorder, impaired 
cognition, hallucinations or delusions, near-continuous panic 
or depression, spatial disorientation, or neglect of personal 
appearance and hygiene.  The veteran is employed.  There is 
no evidence of hospitalization related to PTSD.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

In this case, the Board finds that the veteran's overall 
disability picture from PTSD more closely approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  That is, 
the evidence reflects reports of depression and mild 
psychomotor retardation with hypervigilance, nightmares with 
sleep disturbance, anxiousness, and social isolation.  A July 
2004 VA exam also reports that the veteran is very irritable 
and has problems concentrating, although this exam concluded 
that he only suffered from mild work impairment and moderate 
social impairment with a Global Assessment of Functioning 
(GAF) of 55.  

In assessing the evidence of record, the Board has reviewed 
the veteran's GAF scores.  It is important to note that, as 
noted by the U.S. Court of Appeals for Veterans Claims 
(Court), a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

A February 2004 private psychiatric examination, which 
diagnosed the veteran as having chronic and severe PTSD with 
a GAF of 38, is significant for depressed mood and flattened 
affect, as well as compromised ability to sustain work and 
social relationships due to his disorder.  The veteran 
recently ended a long-term relationship and reports 
estrangement and detachment from others.  He has very few 
social contacts and avoids social activities.  

With respect to employment, although the February 2004 
examination concludes that the veteran is permanently 
disabled and unemployable, the veteran currently works as a 
self-employed truck driver, a job that requires little social 
interaction.  Resolving doubt in the veteran's favor, the 
Board finds that the evidence supports a 50 percent 
disability rating for PTSD.  38 C.F.R. § 4.3. 

On the other hand, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 50 
percent. Id.  Specifically, there is no medical evidence of 
obsessional rituals that interfere with routine activities, 
thought disorder, impaired cognition, hallucinations or 
delusions, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The veteran continues to work, apparently on a 
full-time basis.  It is found that event the private medical 
record, overall, would not support the 70 percent rating.  
Thus, there is insufficient evidence of PTSD symptomatology 
of the required severity to establish a disability evaluation 
greater than 50 percent.  38 C.F.R. § 4.7; see 38 C.F.R.  
§ 4.126(b).  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular disability rating.  38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  First, there is no evidence of any 
hospitalization for PTSD.  Second, as discussed above, the 
veteran remains fully employed.  In addition, the VA examiner 
concluded in the July 2004 examination report that PTSD 
produced only mild impairment of work activities.  There is 
no evidence of unusual circumstance in this case to suggest 
that the veteran's impairment to earning capacity is not 
satisfactorily compensated by the schedular rating assigned 
above.  38 C.F.R. § 4.1.      


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated March 2004, as well as 
information provided in the October 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the November 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  The March 
2004 letter, provided prior to the August 2004 rating 
decision on appeal, asks the veteran to provide all relevant 
evidence in his possession.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Furthermore, the Board emphasizes 
that the veteran has not made any showing or allegation of 
any defect in the provision of notice that resulted in some 
prejudice toward him.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the Board concedes that the veteran 
did not receive notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating or the requirements for establishing an 
effective date for any award based on his claim prior to the 
August 2004 rating decision on appeal.  However, by way of 
the August 2004 rating decision and October 2004 statement of 
the case, the veteran was generally provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating for initial 
disability rating greater than 30 percent for PTSD.  The 
August 2004 rating decision also generally described the 
requirements for establishing an effective date for any award 
based on his March 2004 claim.  Again, the Board emphasizes 
that the veteran has not made any showing or allegation of 
any defect in the provision of notice that resulted in some 
prejudice toward him.  Any error is found to be harmless 
error.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, a VA 
examination, and VA outpatient treatment records.  The 
veteran submitted the results of a private psychiatric 
examination as well as lay evidence in the form of his own 
statements and briefs.  Furthermore, by letter dated April 
2004, the veteran stated that he had no further evidence to 
submit.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 50 percent 
for PTSD is granted.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


